DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3 recites ‘…wherein the data of the target type is data of intra-coded frame type…’  It is unclear if all of the data comprises I-frame data or if only some of the data is I-frame data and other bits are P or B frame.

Regarding claim 10, claim 10 recites ‘…wherein the data of the target type is data of intra-coded frame type…’  It is unclear if all of the data comprises I-frame data or if only some of the data is I-frame data and other bits are P or B frame.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (EP2958387A1;IDS).

Regarding claim 1, Gao discloses a wireless communication method, comprising:
determining, by a terminal device, data amount of currently buffered uplink data and information about data of a target type in the currently buffered uplink data; and (See Gao para. 3, lines 2-4; Buffer status report contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type))
transmitting, by the terminal device, a first message to a network device, wherein the first message is configured to indicate the data amount of the currently buffered uplink data and the information about the data of the target type. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)

	Regarding claim 2, Gao discloses the method of claim 1, wherein the information about the data of the target type comprises at least one of the following:
information about whether the currently buffered uplink data comprises the data of the target type; (See Gao para. 5; processing indication information (e.g. whether the data is of a target type))
data amount of the data of the target type; (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device);
a logical channel or a logical channel group in which the data of the target type is located; and
a location of the data of the target type in the logical channel in which the data of the target type is located.

Regarding claim 4, Gao discloses the method of claim 1, wherein the first message is a buffer status report. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)

Regarding claim 5, Gao discloses the method of claim 4, wherein the buffer status report is a long buffer status report, a short buffer status report, or a truncated buffer status report. (See Gao para. 26; short buffer status report)

	Regarding claim 6, Gao discloses the method of claim 1, wherein the information about the data of the target type is configured to indicate that the currently buffered uplink data comprises the data of the target type, (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2) and indicate the logical channel or the logical channel group in which the data of the target type is located, (See Gao para. 10; logical channel group identity field of BSR; fig. 3) enabling the network device to perform a priority scheduling for the logical channel or the logical channel group in which the data of the target type is located. (See Gao para. 65; priority scheduling)

	Regarding claim 7, Gao discloses the method of claim 1, wherein the method further comprises:
receiving, by the terminal device, a second message that is transmitted by the network device according to the first message, wherein the second message is configured to perform a priority scheduling for the terminal device or a priority scheduling for the logical channel or the logical channel group in which the data of the target type is located; and
transmitting, by the terminal device, the currently buffered uplink data according to the second message. (See Gao para. 65-66; UE performs priority transmission according to scheduling of eNB (that is it is implied that the eNB sends a message (e.g. second message) in order for the UE to know its schedule); see also fig. 1, 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (EP2958387A1;IDS), and further in view of Dahod (2014/02333413).

Regarding claim 3, Gao discloses the method of claim 1.  Gao does not explicitly disclose wherein the data of the target type is data of intra-coded frame type.  Dahod does disclose wherein the data of the target type is data of intra-coded frame type.  (See Dahod abstract; para. 77 I-frame)  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gao to include the teaching of wherein the data of the target type is data of intra-coded frame type of Dahod with the motivation being to ensure good video quality (that is the Iframe is the most important frame because it fully contains the pixel information corresponding to the static image as opposed to B-frame and P-frame) (See Dahod para. 77) and further to ensure quality video in congested wireless networks or network conditions that are not ideal.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (EP2958387A1;IDS).

	Regarding claim 8, Gao discloses a terminal device, comprising: 
a processor, a memory and a transceiver; 
wherein the memory stores a program code;
the processor, when executing the program code, is configured to determine data amount of currently buffered uplink data and information about data of a target type in the currently buffered uplink data; and (See Gao para. 3, lines 2-4; Buffer status report contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type); UE has a processor executing an algorithm stored in memory used to transmit and receive data (e.g. a transceiver))
the processor, when executing the program code, is further configured to control the transceiver to transmit a first message to a network device, wherein the first message is configured to indicate the data amount of the currently buffered uplink data and the information about the data of the target type. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)

	Regarding claim 9, Gao discloses the terminal device of claim 8, wherein the information about the data of the target type comprises at least one of the following:
	information about whether the currently buffered uplink data comprises the data of the target type; (See Gao para. 5; processing indication information (e.g. whether the data is of a target type))
data amount of the data of the target type; (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device);
a logical channel or a logical channel group in which the data of the target type is located; and
a location of the data of the target type in the logical channel in which the data of the target type is located.


	Regarding claim 11, Gao discloses the terminal device of claim 8, wherein the first message is a buffer status report. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)

	Regarding claim 12, Gao discloses the terminal device of claim 11, wherein the buffer status report is a long buffer status report, a short buffer status report, or a truncated buffer status report. (See Gao para. 26; short buffer status report)

	Regarding claim 13, Gao discloses the terminal device of claim 8, wherein the information about the data of the target type is configured to indicate that the currently buffered uplink data comprises the data of the target type, (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2) and indicate the logical channel or the logical channel group in which the data of the target type is located, (See Gao para. 10; logical channel group identity field of BSR; fig. 3) enabling the network device to perform a priority scheduling for the logical channel or the logical channel group in which the data of the target type is located. (See Gao para. 65; priority scheduling)

	Regarding claim 14, Gao discloses the terminal device of claim 8, wherein the processor, when executing the program code, is further configured to control the transceiver to:
receive a second message that is transmitted by the network device according to the first message, wherein the second message is configured to perform a priority scheduling for the terminal device or a priority scheduling for the logical channel or the logical channel group in which the data of the target type is located; and
transmit the currently buffered uplink data according to the second message. (See Gao para. 65-66; UE performs priority transmission according to scheduling of eNB (that is it is implied that the eNB sends a message (e.g. second message) in order for the UE to know its schedule); see also fig. 1, 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (EP2958387A1;IDS), and further in view of Dahod (2014/02333413).

Regarding claim 10, Gao discloses the terminal device of claim 8.  Gao does not explicitly disclose wherein the data of the target type is data of intra-coded frame type.  Dahod does disclose wherein the data of the target type is data of intra-coded frame type.  (See Dahod abstract; para. 77 I-frame)  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gao to include the teaching of wherein the data of the target type is data of intra-coded frame type of Dahod with the motivation being to ensure good video quality (that is the Iframe is the most important frame because it fully contains the pixel information corresponding to the static image as opposed to B-frame and P-frame) (See Dahod para. 77) and further to ensure quality video in congested wireless networks or network conditions that are not ideal.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (EP2958387A1;IDS).

	Regarding claim 15, Gao discloses a network device, comprising: 
a processor, a memory and a transceiver; 
wherein the memory stores a program code;
the processor, when executing the program code, is configured to control the transceiver to receive a first message transmitted by the terminal device, wherein the first message is configured to indicate data amount of currently buffered uplink data in the terminal device and information about data of a target type in the currently buffered uplink data; and(See Gao para. 3, lines 2-4; Buffer status report contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type)) (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)
the processor is further configured to perform a scheduling for the terminal device according to the first message. (See Gao para. 65-66; UE performs priority transmission according to scheduling of eNB (that is it is implied that the eNB sends a message (e.g. second message) in order for the UE to know its schedule); see also fig. 1, 2; eNB has a processor, memory and a transceiver)

	Regarding claim 16, Gao discloses the network device of claim 15, wherein the information about the data of the target type comprises at least one of the following:
information about whether the currently buffered uplink data comprises the data of the target type; (See Gao para. 5; processing indication information (e.g. whether the data is of a target type))
data amount of the data of the target type; (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device);
a logical channel or a logical channel group in which the data of the target type is located; and
a location of the data of the target type at the logical channel or logical channel group in which it is located.

Regarding claim 17, Gao discloses the network device of claim 16, wherein the processor is further configured to: perform a priority scheduling for the terminal device, or for the logical channel or the logical channel group in which the data of the target type is located, when the first message indicates that the currently buffered uplink data comprises the data of the target type. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2) (See Gao para. 10; logical channel group identity field of BSR; fig. 3) (See Gao para. 65; priority scheduling)

Regarding claim 19, Gao discloses the network device of claim 16, wherein the first message is a buffer status report. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2)

Regarding claim 20, Gao discloses the network device of claim 15, wherein the information about the data of the target type is configured to indicate that the currently buffered uplink data comprises the data of the target type, and indicate the logical channel or the logical channel group in which the data of the target type is located; and
the processor is further configured to:
perform a priority scheduling for the logical channel or the logical channel group in which the data of the target type is located according to the first message. (See Gao para. 3, lines 2-4; Buffer status report, BSR, contains volume (e.g. amount) of to-be-sent data generated by UE (e.g. terminal device); para. 65; UE determining type of buffered uplink data (e.g. information about data of a target type) and sending the BSR to the eNB; see also fig. 1, 2) (See Gao para. 10; logical channel group identity field of BSR; fig. 3) (See Gao para. 65; priority scheduling)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (EP2958387A1;IDS), and further in view of Dahod (2014/02333413).

Regarding claim 18, Gao discloses the network device of claim 16.  Gao does not explicitly disclose wherein the data of the target type is data of intra-coded frame type.  Dahod does disclose wherein the data of the target type is data of intra-coded frame type.  (See Dahod abstract; para. 77 I-frame)  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gao to include the teaching of wherein the data of the target type is data of intra-coded frame type of Dahod with the motivation being to ensure good video quality (that is the Iframe is the most important frame because it fully contains the pixel information corresponding to the static image as opposed to B-frame and P-frame) (See Dahod para. 77) and further to ensure quality video in congested wireless networks or network conditions that are not ideal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461